Exhibit 10.6 FACILITIES AND MANAGEMENT SERVICES AGREEMENT THIS FACILITIES AND MANAGEMENT SERVICES AGREEMENT is entered into and made effective as ofMarch 1, 2009, by and between Maria Teresa Agner, M.D. and Maria Teresa Agner, MD, Inc., a California Professional Corporation, hereinafter collectively referred to as (“Doctor”) and MySkin, Inc., a California Corporation (“Company”). W I T N E S S E T H: WHEREAS, Doctor is a validly existing California professional corporation owned by a duly licensed physician engaged in the practice of medicine; and WHEREAS, Company is a duly filed and validly existing California corporation which desires to provide facilities and management services including, without limitation, capital, facilities, equipment, personnel and management expertise (“Management Services”) for Doctor’s practice of medicine utilizing Company’s existing facilities located at 811 Victoria Street, Costa Mesa, California 92627 ("Premises"), and such other locations as may be agreed upon by the parties; and WHEREAS, Doctor desires to obtain such Management Services as are reasonably necessary and appropriate for the management of the non-medical aspects of Doctor’s practice of medicine in the Premises, and desires Company to provide such services. NOW THEREFORE, for and in consideration of the agreements contained herein and other good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties hereto agree as follows: 1.Definitions. For the purposes of this Agreement, the following terms shall have the following meanings ascribed thereto, unless otherwise clearly required by the context in which such term is used. 1.1Agreement.The term "Agreement" shall mean this Facilities and Management Services Agreement between Doctor and Company and any written amendments hereto, as may from time to time be adopted by the Parties hereto, as hereinafter provided. 1.2Company.The term "Company" shall mean MySkin, Inc., a California Corporation, and any affiliates owned principally by the Company. 1.3Doctor.The term "Doctor" shall mean Maria Teresa Agner, M.D., individually or the California professional corporation, of which he/she is the majority shareholder. 1.4Licensed PersonnelThe term “Licensed Personnel” shall mean licensed medical employees as described in Section 4.2 hereof. 1.5Practice.The term “Practice” shall mean the medical practice of Doctor in which of the Professional Services are provided on the Premises as described herein. 1.6Practice Account.The term "Practice Account" shall mean the bank account established as described in Sections3.11 herein below. 1.7Practice Expenses.The term “Practice Expenses” shall mean the expenses incurred by the Doctor in the provision of Professional Services as described in Section 3.12 herein below. 1.8Premises.The term "Premises" shall mean the medical office(s) leased by Company for the Practice of Doctor. 1.9Professional Services.The term "Professional Services" shall mean certain medical services, specifically including laser hair removal, laser skin enhancement procedures and other cosmetic medical procedures provided by and/or supervised by Doctor in the Premises using Company’s facilities, medical equipment and the employment, training, and supervision of Licensed Personnel. 1.10Management Account.The term “Management Account” shall mean the bank account established as described in Section 3.13 herein below. 1.11Management Expenses.The term “Management Expenses” shall mean the expenses incurred by the Company in the provision of Management Services as described in Section 3.14 herein below. 1.12ManagementFee.The term "Management Fee" shall mean Company's compensation as described in Section 5 hereof. 1.13Management ServicesThe term “Management Services” shall mean managementand support services, specifically including the Premises and utilities for the Practice, furniture and equipment, employment of non-licensed personnel, advertising and promotional services, office supplies, etc. 1.14Term.The term "Term" shall mean the initial and any renewal periods of duration of this Agreement as described in Section6.1 hereof. 2 Appointment and Authority. 2.1Appointment.Doctor hereby appoints Company as its exclusive agent for the provision of Management Services related to the Practice, and Company hereby accepts such appointment, subject at all times to the provisions of this Agreement. 2.2Authority of Company.Consistent with the provisions of this Agreement, Company shall have the responsibility and commensurate authority to provide Management Services for Doctor’s Practice, including, without limitation, the provision of office space, equipment, utilities, supplies, support services, non-licensed personnel, marketing, billing and collection services, financial record keeping, and other business management services as provided herein.
